Citation Nr: 1635317	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  11-32 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for right foot tendonitis.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1984 to July 1986.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of (1) an initial compensable rating for bilateral hearing loss; and (2) an initial compensable rating for right foot tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus was not chronic in service, did not manifest to a compensable degree within one year of service separation, and symptoms of tinnitus were not continuous since service separation.

4.  The evidence does not show that the Veteran's bilateral tinnitus is etiologically related to service.

5.  The evidence does not show that the Veteran has a currently diagnosed left foot disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left foot disorder have not been met. 
38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA foot and audiological examinations in connection with his service connection claims in January 2010 and February 2010, respectively.  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA opinion provided considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including tinnitus (an organic disease of the nervous system) are presumed to be service connected if they manifest during active service or to a compensable degree within a year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258 (2015).


Service Connection Analysis for Bilateral Tinnitus

The Veteran contends that his tinnitus is related to in-service noise exposure.  The Veteran's military occupational specialty (MOS) was as field artillery (cannon crewman).  See DD Form 214.  Based on the Veteran's MOS, the Board finds that the Veteran was exposed to loud noise during in service.  It also finds that he has a current diagnosis of tinnitus.  However, the preponderance of evidence is against a finding that the nexus element has been met.  

The Veteran's service treatment records are silent as to complaints related to tinnitus.  In the June 1986 service separation medical examination, a clinical evaluation of the Veteran's ears was normal and tinnitus was not noted.  Additionally, in the June 1986 report of medical history, completed by the Veteran at service separation, he specifically checked "NO" as to having ear trouble.  This is evidence against a finding that his tinnitus manifested during service.

Further, the evidence demonstrates that tinnitus did not manifest within one year of separation from service.  During the February 2010 VA examination, the Veteran reported that the onset of his tinnitus was "about 4 to 5 years ago" (i.e., approximately 2005, more than 18 years following service separation).  The Board has not ignored the Veteran's report, for example in his November 2011 substantive appeal, that his tinnitus was present ever since he was released from service.  VA treatment records also do not reflect statements by the Veteran that his tinnitus began in service or that it has persisted since service separation.  As the Veteran's statements regarding the onset of tinnitus are inconsistent, the Board finds that the Veteran's statements regarding tinnitus with onset during service are not credible.  In so doing, the Board weighs his statements at the time of the February 2010 examination, which were earlier than the November 2011 substantive appeal, and his report at separation from service against his reports of onset at the time of or shortly after service and finds the former more probative, due, in part, to the timing.  Presumptive service connection is therefore not warranted.  

Concerning direct service connection, for the reasons that will be set forth below, the Board finds that the Veteran's tinnitus has not been related to service.  In the February 2010 VA examination, a diagnosis of tinnitus was confirmed.  The examiner then opined that, based on the Veteran's reported timeframe of onset being 19 years after service discharge, it was "not likely" that the Veteran's tinnitus was due to in-service noise exposure.   

The Board finds the VA examination report to be highly probative as to whether the Veteran's currently diagnosed tinnitus is related to service or to a service-connected disability.  The examiner interviewed the Veteran, discussed the medical evidence and the Veteran's history in detail, performed an audiological examination, and provided an opinion supported by well-reasoned rationale.  

The Board has also considered the Veteran's statements regarding his belief that he has tinnitus that is related to his in-service noise exposure.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of the medically complex disorder of tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Tinnitus is a medically complex process because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, for the reasons discussed above, the Board has found the Veteran's statements regarding continuous symptoms of tinnitus since service separation not credible.

For these reasons, and based on the evidence of record, the Board finds that the weight of the competent, credible, and probative evidence is against a finding of relationship between the Veteran's tinnitus and service.  The Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection Analysis for Left Foot Disorder

In his November 2011 substantive appeal, the Veteran stated that the AOJ confused the injuries sustained to his right and left foot.  He argued that the grant of service connection for the right foot Achilles and peroneus tendonitis should have been for his left foot.  In his statement, the Veteran indicated that it was the left foot that was injured in service in 1986 when it was caught between a tube and turret.  

Upon review of service treatment records, the Board concludes that it was the right foot that was injured in service.  Specifically, a February 1986 emergency care and treatment note clearly indicates that the Veteran caught his right foot in between a turret and a tube.  Numerous indications on the February 1986 treatment note only reference the Veteran's right foot, and not the left.  The January 2010 VA examiner also diagnosed the Veteran with right foot tendinitis and it was indicated that the Veteran had injured the right foot in service, and not the left.  The Veteran was properly granted service connection for a right foot disability.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran does not have a currently diagnosed left foot disability.

Service treatment records are absent for any complaints, diagnoses, or treatment of a left foot disorder.  In the June 1986 service separation medical examination, a clinical evaluation of the Veteran's feet was normal.  Additionally, in the June 1986 report of medical history, completed by the Veteran at service separation, he specifically checked "NO" as to having foot trouble.

The Veteran was also afforded a VA foot examination in January 2010.  During the evaluation, the Veteran reported that he injured his right foot when it was caught on a turret during field exercises in Germany.  Current problems were noted to include cramping and stiffness in the right foot.  As to the left foot, there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight-bearing.  Also, the examiner indicated that the Veteran did not have left foot hammertoes, hallux valgus, pes cavus, flatfoot, or muscle atrophy.  The Veteran's gait was also normal.  Although the Veteran was diagnosed with Achilles and peroneus tendonitis of the right foot, no diagnosis was provided for the left foot.

Post-service VA treatment records show complaints of right foot pain.  See December 2009 VA treatment record.  However, VA treatment records show no complaints, diagnosis, or treatment for a left foot disorder.  

The Board has considered the Veteran's assertion that he has a left foot disorder.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with a foot disorder, such as pain, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a foot disorder. See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Foot disorders, to include tendonitis and arthritis, are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose (such as an x-ray), and manifest observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

For these reasons, the Board finds that the Veteran does not have currently diagnosed left foot disorder.  As the evidence does not show a currently diagnosed disorder, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.

Service connection for a left foot disorder is denied.


REMAND

Ratings for Bilateral Hearing Loss and Right Foot Tendonitis

Pursuant to the Veteran's contentions that his hearing loss and right foot disabilities are more severe than what is contemplated by the currently assigned noncompensable ratings, VA scheduled the Veteran for audiological and foot examinations on February 11, 2015 at the Birmingham VA Medical Center.  The Veteran did not report to the examinations.  

However, upon review of the record, a copy of the notice to the Veteran informing him of his scheduled examinations is not of record.  It also appears that the Veteran's address was incorrect on the "compensation and pension exam inquiry" sheet.  Specifically, the Veteran's address was noted to be on a numbered address on a named avenue; however, correspondence submitted by the Veteran during the course of this appeal and the VACOLS record shows that he has a Post Office Box number listed as his current address.  As such, even if notice of the VA examinations was sent to the Veteran, it appears to have been sent to an incorrect address.  As such, the Board finds that another attempt should be made to schedule the Veteran for VA examinations to assist in determining the current severity of his hearing loss and right foot disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his service representative and attempt to obtain his current complete contact information, to include his current mailing address of record.  All efforts made to obtain this information must be documented in the claims file.  If new information is obtained, all appropriate VA databases must be updated with this information.

2.  After the above requested development is accomplished, the AOJ should arrange for VA examinations to determine the current severity of the Veteran's hearing loss and right foot disabilities.  

The Veteran should be notified of these examinations using his current mailing address of record and a copy of these notices should be included in the claims file.

3.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


